Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 21, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  161379                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161379
                                                                    COA: 352697
                                                                    Washtenaw CC: 19-000192-FH
  DORIAN CHARNELL CLEMENTS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 24, 2020 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE that part of the judgment of the Court of Appeals
  addressing the trial court’s assessment of court costs pursuant to MCL 769.1k(1)(b)(iii),
  and we REMAND this case to the Court of Appeals, which shall hold this case in
  abeyance pending its decision in People v Lewis (Court of Appeals Docket No. 350287).
  After Lewis is decided, the Court of Appeals shall reconsider this case in light of Lewis.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 21, 2020
           t1014
                                                                               Clerk